DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-9 are pending as filed in the 06/04/2020 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 09/14/2020 was properly filed in compliance with 37 CFR 1.97 and considered.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Ambar P. Nayate on 03/25/2022. Please amend claims 1, 3, 4, and 6 as follows:

Claim 1:  A process for separation of gallated epicatechins (EGCG & ECG) from green tea extract or green tea dust, wherein the process comprises:
a)	forming hydrated gallated epicatechins (EGCG & ECG)-isonicotinic acid complex,
b)	liberating gallated epicatechins 
c)	removing insoluble materials with water immiscible solvents followed by brine solution.


Claim 3:  The process of claim 1, the process further comprising:
a)	providing a solution of green tea extract (>50 % EGCG &>90 % of Polyphenols) in water or organic solvents or mixtures thereof,
b)	adding 
c)	keeping the solution with stirring to allow precipitation and slurried for 12 hrs,
d)	filtering to obtain 
e)	slurrying the obtained hydrated gallated epicatechins (EGCG & ECG)-acid complex of step d) in water miscible organic solvents to liberate gallated epicatechins,
f)	evaporating supernatant water miscible organic solvent of step e) to dryness under reduced pressure to obtain crude residue,
g)	dissolving crude residue of step f) in water immiscible solvent,
h)	treating water immiscible solvent solution of step g) three times with brine solution and filtering off any trace level insoluble materials,
i)	concentrating water immiscible solvent solution of step h) and adding small amount of water, distilling away the water immiscible solvent to obtain
concentrated aqueous solution, and
j)	freeze drying the concentrated aqueous solution of step i) to obtain > 97 % gallated epicatechins (> 75 % EGCG &> 20 % ECG).


Claim 4:  The process of claim 1, the process further comprising:
a)	extracting green tea dust of any grade in water or aqueous acetone or aqueous alcoholic solution,
b)	concentrating green tea dust of step a) to 1/4 or preferably 1/5 of its original volume,
c)	centrifuging the concentrated aqueous green extract solution to remove any insoluble materials,
d)	adding 
e)	keeping the solution with stirring to allow further precipitation and slurried,
f)	filtering to obtain 
g)	slurrying the obtained crude hydrated gallated epicatechins (EGCG & ECG)-isonicotinic acid complex of step f) in water immiscible solvent and filtering,
h)	slurrying the obtained partially purified hydrated gallated epicatechins (EGCG & ECG)-isonicotinic acid complex of step g) in water miscible organic solvent to liberate gallated epicatechins,
i)	evaporating supernatant water miscible organic solvent of step h) to dryness under reduced pressure to obtain crude residue,
j)	dissolving the crude residue of step i) in water immiscible solvent,
k)	treating water immiscible solvent solution of step j) with brine solution and filtering off any trace level insoluble materials,
l)	concentrating water immiscible solvent solution of step k) and adding small amount of water, distilling away the water immiscible solvent to obtainconcentrated aqueous solution, and
m)	freeze drying the concentrated aqueous solution of step l) to obtain > 97 % gallated epicatechins (> 75 % EGCG &> 20 % ECG).

Claim 6:  Canceled.

Claim 9:  Canceled.

Relevant Art
	US201000204204A1 discloses co-crystals comprising at least one nutraceutical compound with at least one co-crystal former. (Abstract). The nutraceutical may be epicatechin, eipigallocatechin ([0013],[0097]; claims 1,13,19,31,37,49), and EGCG ([0005],[0114],[0115],[0242],[0245]; claims 8,44), while the co-crystal former may be isonicotinic acid (claims 5,6,11,23,24,29,41,42,47), as exemplified in the table at [0109]. US201000204204A1, however, does not teach or suggest the modifications required to arrive at the claimed process of separating EGCG and ECG from great tea extract or dust.

Conclusion
Claims 1, 3-5, 7, and 8 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655